 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaddon House Food Products, Inc. and TeamstersLocal Union No. 115, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of AmericaLocal 80, Food and Allied Service Workers Char-tered by United Food and Commercial Workers,AFL-CIO and Teamsters Local Union No. 115,a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Cases 4-CA-12404 and 4-CB-436923 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge, as amended, duly filed by Team-sters Local Union No. 115, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, hereinafter referredto as Charging Party Local 115, in Case 4-CA-12404, the General Counsel of the National LaborRelations Board, by the Acting Regional Directorfor Region 4, issued a complaint and notice ofhearing, dated 16 December 1981 against HaddonHouse Food Products, Inc. and Flavor Delight,Inc., hereinafter referred to as Respondent Em-ployer. Thereafter, upon a charge duly filed byCharging Party Local 115 in Case 4-CB-4369, theGeneral Counsel, by the Regional Director forRegion 4, issued an order consolidating cases andconsolidated complaint and notice of hearing, dated5 February 1982, against Respondent Employerand Local 80, Food and Allied Service Workerschartered by United Food and Commercial Work-ers, AFL-CIO, hereinafter referred to as Respond-ent Local 80. The consolidated complaint allegesthat Respondent Employer has engaged in certainunfair labor practices affecting commerce withinthe meaning of Sections 8(a)(1), (2), and (3) and2(6) and (7) of the National Labor Relations Act,as amended, and that Respondent Local 80 has en-gaged in certain unfair labor practices affectingcommerce within the meaning of Sections8(b)(l)(A) and (2) and 2(6) and (7) of the Act.Copies of the charges, the complaint, and orderconsolidating cases and consolidated complaint andnotice of hearing were duly served on the parties.Respondent Employer and Respondent Local 80filed answers to the consolidated complaint, deny-ing that they committed any unfair labor practices.Thereafter, the parties entered into a stipulationof facts and jointly petitioned the Board to transferthis proceeding directly to the Board for findingsof fact, conclusions of law, and an order. The par-ties stipulated that the charges, the complaint, and269 NLRB No. 60the aniswer in Case 4-CA-12404, the order consoli-dating cases and the consolidated complaint andnotice of hearing and answers thereto in Cases 4-CA-12404 and 4-CB-4369, the order postponinghearing indefinitely, the stipulation of facts, and theBoard and court proceedings in Haddon HouseFood Products. (Haddon House I),1 constitute theentire record in these cases. The parties alsowaived a hearing before, and the making of find-ings of fact and conclusions of law by, an adminis-trative law judge, and the issuance of an adminis-trative law judge's decision.On 30 July 1982 the Board issued its order ap-proving the stipulation and transferring these pro-ceedings to the Board. Thereafter, counsel for theGeneral Counsel, Respondent Employer, Respond-ent Local 80, and Charging Party Local 115 filedbriefs in support of their positions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the stipulation, thebriefs, and the entire record in these proceedings,and makes the followingFINDINGS OF FACTI. THE BUSINESS OF RESPONDENT EMPLOYERRespondent Employer Haddon House FoodProducts, Inc. and Flavor Delight, Inc. have at alltimes material herein been New Jersey corpora-tions and affiliated businesses located on the samepremises in Medford, New Jersey, having acommon management and labor relations policy,and constitute a single employer within the mean-ing of the Act. Respondent Employer is, and hasbeen at all times material herein, engaged in themanufacture, sale, and distribution of food prod-ucts. During the past year, in the course and con-duct of its business operations, Respondent Em-ployer sold and shipped goods valued in excess of$50,000 directly to points outside the the State ofNew Jersey.The parties have stipulated, and we find, thatRespondent Employer is, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATIONS INVOLVEDLocal 80, Food and Allied Service Workerschartered by United Food and Commercial Work-ers, AFL-CIO is, and has been at all times materiali 242 NLRB 1057 (1979), enfd. 640 F.2d 392 (D.C. Cir. 1981); 260NLRB 1060 (1982).338 HADDON HOUSE FOOD PRODUCTSherein, a labor organization within the meaning ofSection 2(5) of the Act.Teamsters Local Union No. 115, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America is, and hasbeen at all times material herein, a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. FactsOn 19 November 1975 Charging Party Local 115filed with the Board a representation petition inCase 4-RC-11923 seeking to represent certain pro-duction and warehouse employees of RespondentEmployer. Pursuant to an unfair labor practicecharge filed against Respondent Employer on 21November 1975 by Charging Party Local 115 inCase 4-CA-7700, said representation petition hasbeen held in abeyance and, at all times relevantherein, has continued to be held in abeyance, pend-ing disposition of said unfair labor practice charge.At no time has said petition been dismissed orwithdrawn.On 12 June 1979, following issuance of an ad-ministrative law judge's decision in Case 4-CA-7700, the Board in Haddon House 12 found that Re-spondent Employer had engaged in numerous vio-lations of Section 8(a)(1) and (3) of the Act in re-sponse to its employees' organizational activities insupport of Charging Party Local 115, and furtherviolated Section 8(a)(1) and (3) by refusing to rein-state unfair labor practice strikers on their uncondi-tional offer to return to work. In its remedy, theBoard ordered, inter alia, a series of extraordinarynotice and access remedies, but declined to issue abargaining order. Thereafter, the Board's Orderwas enforced by the United States Court of Ap-peals for the District of Columbia.3On 4 Novem-ber 1981, following denial of writs of certiorari bythe United States Supreme Court, the court of ap-peals entered its judgment therein. Subsequently,on 22 December 1981 Respondent Employer filedwith the Board a motion for reconsideration andmodification of its Order in Case 4-CA-7700, andfor reopening of the record and rehearing. On 19March 1982 the Board denied Respondent Employ-er's motion.4On or about 15 June 1981, during the pendencyof the petition in Case 4-RC-11923 and the unfairlabor practice proceedings in Case 4-CA-7700, Re-spondent Local 80 commenced union organization-2 242 NLRB 1057 (1979).s 640 F.2d 392 (D.C. Cir. 1981). The court did not enforce that portionof the Board's Order requiring Respondent's manager and owner to per-sonally read to employees the contents of the Board's notice.4 260 NLRB 1060 (1982).al efforts among Respondent Employer's employ-ees through leafleting and meetings. On 29 June1981 Respondent Local 80 demanded recognitionfrom Respondent Employer as the exclusive bar-gaining representative of Respondent Employer'semployees. On 8 July 1981, pursuant to a cardcheck conducted on that date, the American Arbi-tration Association certified that a majority of Re-spondent Employer's production and warehouseemployees desired representation by RespondentLocal 80 for the purpose of collective bargaining.Charging Party Local 115 had no knowledge ofthis proceeding before the American ArbitrationAssociation.5On or about 8 July 1981 RespondentEmployer granted recognition to RespondentLocal 80 as the exclusive representative of Re-spondent Employer's production and warehouseemployees. Thereafter, on or about 24 July 1981Respondent Employer and Respondent Local 80entered into and, since said date, have maintainedand given effect to collective-bargaining agree-ments covering the rates of pay, wages, hours ofemployment, and other terms and conditions of em-ployment of Respondent Employer's productionand warehouse employees.6These agreements con-tain, inter alia, the following provision:Union SecurityAll employees covered by this Agreementwho are members of the Union in good stand-ing on the effective date of this Agreementshall maintain their membership in good stand-ing, as a condition of employment, for the du-ration of this Agreement. All employees whoare not members of the Union in good stand-ing and all employees hired on or after the ef-fective date of this Agreement shall, as a con-dition of employment, become members of theUnion within 30 calendar days following theeffective date of this Agreement or date of em-ployment, whichever is the later, and thereaf-ter shall maintain Union membership in goodstanding for the duration of this Agreement.For the purpose of this Agreement the terms Respondent Employer did not notify the American Arbitration Asso-ciation that Charging Party Local 115 had filed a representation petitionwith the Board or that there were unremedied unfair labor practicesfound by the Board in Case 4-CA-7700." The collective-bargaining agreements set forth the following units:All production employees employed at Respondent Employer'sMedford, New Jersey location, including packers and leadmen, ex-cluding office employees, guards, salespersons and supervisors as de-fined in the National Labor Relations Act; and, All warehouse em-ployees employed by Respondent Employer at its Medford, NewJersey location, including pickers, packers, general warehouse em-ployees, and truck drivers, excluding office employees, guards, sales-persons and supervisors as defined in the National Labor RelationsAct.339 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"good standing" is defined to refer only andbe limited to the payment of Union member-ship dues and initiation fees.At the time Respondent Employer granted recog-nition to, and entered into the collective-bargainingagreements with, Respondent Local 80, there waspending with the Board the representation petitionin Case 4-RC-11923, and Respondent Employerhad not fully remedied the unfair labor practicesfound by the Board in Case 4-CA-7700.7 Respond-ent Local 80 assertedly had no knowledge of theaforesaid petition or unremedied unfair labor prac-tices at the time it obtained recognition and enteredinto said collective-bargaining agreement. At alltimes relevant herein, Charging Party Local 115has maintained a continuing interest in representingRespondent Employer's production and warehouseemployees.B. Contentions of the PartiesThe General Counsel and Charging Party Local115 contend that Respondent Employer violatedSection 8(a)(1), (2), and (3) by granting recognitionto and entering into a collective-bargaining agree-ment with Respondent Local 80 and by maintain-ing and giving effect to the union-security provi-sion contained in said agreement. They contendfurther that Respondent Local 80 violated Section8(b)(l)(A) and (2) by obtaining recognition fromand entering into a collective-bargaining agreementwith Respondent Employer and by maintaining andgiving effect to the union-security provision con-tained therein. The General Counsel and ChargingParty Local 115 submit that the foregoing conductwas unlawful because it occurred at a time whenCharging Party Local 115's representation petitionwas pending before the Board and while therewere also pending the unfair labor practice pro-ceedings pertaining to Respondent Employer's em-ployees, which unfair labor practices remained un-remedied at the time of recognition and entry intosaid collective-bargaining agreements. RespondentEmployer contends8that its grant of recognitionwas lawful because it was undertaken pursuant toits employees' exercise of freedom of choice after asufficient demonstration of an uncoerced majorityI At the time of recognition and entry into the aforesaid collective-bar-gaining agreements, Respondent Employer had not complied fully withthe Board's Order, as enforced by the United States Court of Appeals forthe District of Columbia, in Case 4-CA-7700, inasmuch as it had not of-fered reinstatement to three unfair labor practice strikers and had failedto take other affirmative action set forth in said Order. Respondent Em-ployer had complied partially in other respects by offering reinstatementand reinstating certain other employees and strikers.' Respondent Employer's motion for oral argument is hereby denied asthe record and briefs adequately present the issues and positions of theparties.in support of Respondent Local 80, and that invali-dation of this collective-bargaining relationshipmay result in labor strife. Respondent Employerfurther contends that in view of the passage of timeCharging Party Local 115's outstanding representa-tion petition was stale and no longer raised a realquestion concerning representation. RespondentLocal 80 contends that the petition, filed 6 yearsprior to the grant of recognition, should not pre-clude such recognition where it was undertakenpursuant to the majority support of RespondentEmployer's employees and where RespondentLocal 80 had no knowledge of the prior represen-tation petition or any unremedied unfair labor prac-tices on the part of Respondent Employer.C. Analysis and ConclusionsIn accordance with our decision in BrucknerNursing Home, 262 NLRB 955 (1982), we find thatRespondent Employer violated Section 8(a)(1) and(2) by granting recognition and entering into col-lective-bargaining agreements, and that RespondentLocal 80 violated Section 8(b)(l)(A)9by acceptingrecognition, at a time when a valid representationpetition was pending with respect to the produc-tion and warehouse employees at issue. As wenoted in Bruckner Nursing Home, once notified of avalid petition in an initial organizing situation, ashere, an employer must refrain from recognizingany rival union. While we fully recognize that thefactual context arising herein is somewhat unusu-al-inasmuch as the representation petition washeld in abeyance or "blocked" for several years bythe filing and litigation of a meritorious unfairlabor practice charge-the resolution of the repre-sentation issue through a Board election ratherthan through employer recognition equally is es-sential under the circumstances herein. Despite theprolonged nature of the unfair labor practice pro-ceedings, the essential facts remain that ChargingParty Local 115 had substantial employee supportwhen its petition was filed, that its petition was stillpending before the Board when the unlawful rec-ognition here was conferred, and that ChargingParty Local 115 at all pertinent times maintained acontinuing interest in representing Respondent Em-ployer's employees.10Accordingly, notwithstand-9 By accepting the benefits of such unlawful recognition, we find thatRespondent Local 80 violated Sec. 8(b)(IXA) irrespective of its good-faith lack of knowledge of the pending representation petition or the un-remedied unfair labor practices. See Ladies Garment Workers (Bernhard-Altmann Texas Corp.) v. NLRB, 366 U.S. 731 (1961); Bristol Consolidators,239 NLRB 602 (1978).'o The parties stipulated that Charging Party Local 115 maintained acontinuing interest in representing these employees. It should also benoted that, while a majority of the Board declined to issue a bargainingContinued340 HADDON HOUSE FOOD PRODUCTSing the passage of several years, it is paramountthat resolution of the question concerning represen-tation be resolved ultimately by the Board's elec-tion processes rather than by an employer's usurpa-tion of this function by virtue of its own grant ofrecognition to one of two rival unions. While thismay result in a prolonged period during which em-ployees may be without desired representation, thealternative-to permit a private conferral of recog-nition apart from the Board's representation proc-esses once the petition has been placed in abey-ance-would encourage delay in the administrationof concurrent unfair labor practice proceedings,would encourage circumvention of the Board'selection processes, and would erode substantiallythe viability of the Board's essential and longstand-ing "blocking" policy customarily applied whenunfair labor practice charges are filed concurrentwith the filing of a representation petition. Edwin J.Schlachter Meat Co., 100 NLRB 1171 (1952); ToddShipyards Corp., 5 NLRB 20, 25 (1938).11 In short,so long as a valid representation petition seeking torepresent an employer's employees remains out-standing and has not been withdrawn or dismissed,the prolonged litigation of a concurrent unfairlabor practice proceeding involving the same em-ployer cannot serve to invalidate the strict require-ment of employer neutrality set forth in BrucknerNursing Home.Further, in view of the existence of unremediedunfair labor practices of an "outrageous and perva-sive" character found in Haddon House I as "likelyto have a continuing coercive effect on the free ex-ercise by employees of their Section 7 rights longafter the violations have occurred,"1' it is evidentthat Respondent Local 80 cannot be deemed tohave represented an uncoerced majority of Re-spondent Employer's employees at the time of rec-ognition. Accordingly, conferral of recognition byRespondent Employer in these circumstances, ac-companied by Charging Party Local llS's contin-ued interest in representing these employees, violat-ed the Act. Riviera Manor Nursing Home, 220NLRB 124, 125 (1975).Finally, as Respondent Employer and Respond-ent Local 80 have executed collective-bargainingagreements containing a union-security provisionand have given effect to such provision, such con-duct further violates Section 8(aX3) and Sectionorder in Cue 4-CA-7700, Charging Party Local 115 petitioned theUnited States Supreme Court for certiorari eeking a bargaining order inthat case, thereby evincing a continued interest in representing Respond-ent Employer's employee concurrent with the gant of recognition toRespondent Local 80." In agreeing with the result in this cue. Member Hunter does notpan on the continued validity of the Board's so-called blocking policy.12 Haddon House Food Products, above at 1058.8(b)(2) of the Act, respectively, Bristol Consolida-tors, above.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionIII, above, occurring in connection with the oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1. Haddon House Food Products, Inc. andFlavor Delight, Inc. are a single employer withinthe meaning of the Act and an employer engagedin commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Local 80, Food and Allied Service Workerschartered by United Food and Commercial Work-ers, AFL-CIO and Teamsters Local Union No.115, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica are, and at all times material herein have been,labor organizations within the meaning of Section2(5) of the Act.3. By recognizing Respondent Local 80 as theexclusive bargaining representative of its produc-tion and warehouse employees and by entering intoand maintaining in effect collective-bargainingagreements covering the rates of pay, wages, hoursof employment, and other terms and conditions ofemployment, which agreements include a union-se-curity provision, Respondent Employer has en-gaged in unfair labor practices within the meaningof Section 8(aX)(1), (2), and (3) of the Act.4. By obtaining recognition as the exclusive bar-gaining representative of Respondent Employer'sproduction and warehouse employees and by enter-ing into and maintaining in effect collective-bar-gaining agreements covering the rates of pay,wages, hours of employment, and other terms andconditions of employment, which agreements in-clude a union-security provision, Respondent Local80 has engaged in unfair labor practices within themeaning of Section 8(bX1XA) and (2) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent Employer has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aXl), (2), and (3)341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that Respondent Local 80 has engaged in andis engaging in unfair labor practices within themeaning of Section 8(bX)()(A) and (2), we shallorder them, respectively, to cease and desist there-from and take certain affirmative action designedto effectuate the policies of the Act.In order to remedy the effects of the unfair laborpractices discussed above, we shall order Respond-ent Employer to withdraw and withhold all recog-nition from Respondent Local 80 as the collective-bargaining representative of Respondent Employ-er's production and warehouse employees, at itsMedford, New Jersey location, and cease givingany force or effect to any collective-bargainingagreement with Respondent Local 80 coveringsuch employees, or to any modifications, exten-sions, supplements, or renewals of such contract orcontracts, unless and until Respondent Local 80shall have been certified as bargaining representa-tive pursuant to a Board-conducted election amongsuch employees of Respondent Employer in a unitor units appropriate for collective bargaining. Fur-ther, we shall order Respondent Local 80 to with-draw from acting as bargaining representative ofthe aforesaid employees or giving any force oreffect to such aforesaid bargaining agreements,unless and until Respondent Local 80 shall havebeen certified as bargaining representative pursuantto a Board-conducted election. However, nothingin the Order set forth hereinafter shall be construedto authorize or require Respondent Employer towithdraw or eliminate any wage increase or otherbenefits or terms and conditions of employmentwhich may have been established pursuant to thatagreement or agreements, except with respect tothose agreements' union-security provision whichmay no longer be enforced. Respondents will berequired jointly and severally to reimburse allpresent and former employees for all initiation fees,dues, or other moneys paid pursuant to the unlaw-ful union-security agreement with interest thereonto be computed as prescribed in Florida Steel Corp.,231 NLRB 651 (1977).As noted previously herein, in Haddon House Iwe ordered Respondent Employer to undertake aseries of extraordinary notice and access remediesin order to effectuate the policies of the Act. Thoseremedies stemmed from the commission of egre-gious unfair labor practices committed by Respond-ent Employer in 1975, approximately 6 years priorto the unfair labor practices found in the instantproceeding. The access remedies ordered thereinwere to run for a period of 2 years from the datethe required notice was posted in Haddon House I.In these circumstances, and noting that the recordfails to establish that Respondent Employer com-plied fully with the full scope of remedies orderedin Haddon House I prior to the commission of theunfair labor practices found herein, we shall orderthat the access remedies ordered in Haddon HouseI be extended for an additional 2-year period fromthe date the required notice ordered in this pro-ceeding is posted.13However, as it is evident thatthe unfair labor practices found in the instant pro-ceeding are not as pervasive as those arising inHaddon House I, we shall not require RespondentEmployer to engage in the full panoply of extraor-dinary remedies ordered therein.14On the basis of the foregoing findings of fact,conclusions of law, and the entire record, we makethe followingORDERThe National Labor Relations Board herebyorders thatA. Respondent Haddon House Food Products,Inc. and Flavor Delight, Inc., Medford, NewJersey, its officers, agents, successors, and assigns,shall1. Cease and desist fromIs We view this extension of the 2-year access period as necessary inorder to render meaningful the extraordinary remedies ordered inHaddon House 1. As the unfair labor practices found in the instant pro-ceeding antedated full compliance in Haddon House 1, extension of theaccess period is necessary to effectuate the policies of the Act and is anal-ogous to extension of certification year under Mar-Jac Poultry C., 136NLRB 785 (1962). Thus, even assuming that Charging Party Local 115may be granted access to Respondent Employer's facility prior to compli-ance in the instant proceeding, such access is of limited practical signifi-cance in remedying the violations found in Haddon House I if it shouldoccur while Respondent Local 80 is the recognized bargaining represent-ative operating under a collective-bargaining agreement. Unless and untilRespondents cease such recognition and application of their collective-bargaining agreement, as well as undertake the other remedies orderedherein, the remedial access provisions are likely to be ineffective if under-taken contemporaneous with the entrenched presence of a rival labor or-ganization. Further, in view of the prolonged unlawful presence of Re-spondent Local 80 as recognized bargaining representative, we are per-suaded that an extension of the remedial access remedy ordered inHaddon House I will not compromise the Board's election processes,should such an election occur in the future, inasmuch as these limitedaccess requirements are intended, as near as possible, to return the partiesto the status quo existing prior to the commission of numerous unfairlabor practices adversely affecting employees' exercise of Sec. 7 rights onbehalf of Charging Party Local 115.14 Member Zimmerman would order the full extent of remedies foundappropriate in Haddon House I, except for the requirement that the Re-spondent Employer's manager and owner read the notice to the assem-bled employees. Accordingly, in addition to the remedies ordered by hiscolleagues, Member Zimmerman would require Respondent Employer tomail a copy of the appropriate Board notice to each and every employeeat his or her home address and include a copy in appropriate companypublications, publish in local newspapers of general circulation copies ofthe Board's notice twice weekly for a period of 4 weeks and, on requestof Charging Party Local 115 made within I year of the issuance of theOrder here, make available to Local 115, without delay, a list of namesand addresses of all employees employed at the time of the request. Inaddition, Member Zimmerman would include a broad cease-and-desistorder requiring Respondent Employer to cease from in any other mannerinterfering with, restraining, or coercing employees in the exercise oftheir Sec. 7 rights.342 HADDON HOUSE FOOD PRODUCTS(a) Assisting, aiding, supporting, recognizing, ornegotiating with Local 80, Food and Allied Serv-ice Workers chartered by United Food and Com-mercial Workers, AFL-CIO, as the exclusive col-lective-bargaining representative of all productionand warehouse employees employed at RespondentEmployer's Medford, New Jersey location, unlessand until such labor organization is certified by theBoard as the exclusive collective-bargaining repre-sentative of said employees pursuant to Section9(c) of the Act.(b) Entering into, maintaining, enforcing, orgiving effect to any collective-bargaining agree-ment with Local 80, Food and Allied ServiceWorkers, dated 24 July 1981, pertaining to produc-tion and warehouse employees at its Medford, NewJersey location or any extension, renewal, or modi-fication thereof; provided, however, that nothing inthis Order shall authorize, allow, or require thewithdrawal or elimination of any wage increases orother benefits which may have been establishedpursuant to such agreement.(c) Requiring as a condition of employment thatall production and warehouse employees at Re-spondent Employer's Medford, New Jersey loca-tion who are members of Local 80, Food andAllied Service Workers, remain members in goodstanding, or that those employees who are notmembers shall become members, as a condition ofemployment, within 30 calendar days followingtheir date of employment or effective date of a col-lective-bargaining agreement and thereafter main-tain their membership in good standing.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action designedto effectuate the purposes and policies of the Act.(a) Withdraw and withhold all recognition fromLocal 80, Food and Allied Service Workers, as thecollective-bargaining representative of its produc-tion and warehouse employees at their Medford,New Jersey location, unless and until said labor or-ganization has been duly certified by the NationalLabor Relations Board as the exclusive representa-tive of such employees.(b) Jointly and severally with Local 80, Foodand Allied Service Workers, reimburse all presentand former production and warehouse employeesemployed at its Medford, New Jersey location forall initiation fees, dues, assessments, or any othermoneys which may have been paid by or withheldfrom them pursuant to the aforesaid collective-bar-gaining agreements, together with interest on themoneys due to be computed in the manner setforth in the section of this Decision and Order enti-tled "The Remedy."(c) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to determine theamount of all union dues, initiation fees, assess-ments, or other moneys which have been paid toLocal 80, Food and Allied Service Workers, andare subject to reimbursement to employees underthe terms of this Order.(d) Post at its location in Medford, New Jersey,copies of the attached notice marked "Appen-dix."'5Copies of the notice, on forms provided bythe Regional Director for Region 4, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e) Immediately upon request of Teamsters Local115, for a period of 2 years from the date on whichthe aforesaid notice is posted, grant TeamstersLocal 115 and its representatives reasonable accessto plant bulletin boards and all places where no-tices to employees are customarily posted.(f) Immediately upon request of Teamsters Local115, for a period of 2 years from the date on whichthe aforesaid notice is posted, permit a reasonablenumber of union representatives access for reasona-ble periods of time to nonwork areas, including butnot limited to canteens, cafeterias, rest areas, andparking lots, within its Medford, New Jersey loca-tion, so that Teamsters Local 115 may present itsviews on unionization to employees orally and inwriting, in such areas during changes of shift,breaks, mealtimes, or other nonwork periods.(g) In the event that during a period of 2 yearsfollowing the date on which the aforesaid notice isposted, any supervisor or agent of Respondent Em-ployer convenes any group of employees at itsMedford, New Jersey location and addresses themon the question of union representation, give Team-sters Local 115 reasonable notice thereof andafford the representative of Teamsters Local 115 areasonable opportunity to be present at suchspeech, and, on request, give one of them equalI If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime and facilities to address the employees on thequestion of union representation.(h) In any election which the Board may sched-ule at Respondent Employer's Medford, NewJersey location within a period of 2 years followingthe date on which the aforesaid notice is posted,and in which Teamsters Local 115 is a participant,permit, on request of Teamsters Local 115, at leasttwo of its representatives reasonable access to theplant and appropriate facilities to deliver a 30-minute speech to employees on working time, thedate thereof to be not more than 10 working days,but not less than 48 hours, prior to any such elec-tion.(i) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.B. Respondent Local 80, Food and Allied Serv-ice Workers chartered by United Food and Com-mercial Workers, AFL-CIO, its officers, agents,and representatives, shall1. Cease and desist from(a) Acting as exclusive bargaining representativeof the production and warehouse employees em-ployed at Respondent Employer's Medford, NewJersey location, for the purposes of collective bar-gaining, unless and until such labor organizationshall have been certified by the Board as the col-lective-bargaining representative of said employeespursuant to Section 9(c) of the Act.(b) Entering into, maintaining, enforcing, orgiving effect to any collective-bargaining agree-ment with Respondent Employer dated 24 July1981 pertaining to Respondent Employer's produc-tion and warehouse employees at its Medford, NewJersey location, or any extension, renewal, ormodification thereof.(c) Requiring as a condition of employment thatall production and warehouse employees at Re-spondent Employer's Medford, New Jersey loca-tion, who are members of said labor organization,remain members in good standing, or that thoseemployees who are not members shall becomemembers, as a condition of employment, within 30calendar days following their date of employmentor effective date of a collective-bargaining agree-ment and thereafter maintain their membership ingood standing.(d) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed to them by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act.(a) Jointly and severally with Respondent Em-ployer reimburse all present and former productionand warehouse employees employed at RespondentEmployer's Medford, New Jersey location for allinitiation fees, dues, assessments, or any othermoneys which may have been paid or withheldfrom them pursuant to the aforesaid collective-bar-gaining agreements, together with interest on themoneys due to be computed in the manner setforth in the section of this Decision and Order enti-tled "The Remedy."(b) Post at its locations in Medford, New Jersey,copies of the attached notice marked "Appen-dix."16Copies of the notice, on forms provided bythe Regional Director for Region 4, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c) Forward to the Regional Director for Region4 signed copies of the aforesaid notice for postingby Respondent Employer at its Medford, NewJersey location for 60 consecutive days in placeswhere notices to employees are customarily posted.(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.'B See fn. 15, above.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist, aid, support, recognize, ornegotiate with Local 80, Food and Allied ServiceWorkers, as the collective-bargaining representa-tive of employees at our Medford, New Jersey lo-cation, unless and until that labor organization iscertified by the National Labor Relations Board toact as such representative.WE WILL NOT enter into, maintain, enforce, orgive effect to any collective-bargaining agreementwith Local 80, Food and Allied Service Workers,at our Medford, New Jersey location, including theagreement dated 24 July 1981, or any extension, re-newal, or modification thereof; provided that WEWILL NOT withdraw or eliminate any wage in-creases or other benefits which have been put intoeffect as a result of any such agreement.WE WILL NOT require, as a condition of employ-ment, that employees at our Medford, New Jersey344 HADDON HOUSE FOOD PRODUCTSlocation become or remain members of Local 80,Food and Allied Service Workers.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL withdraw and withhold recognitionfrom Local 80, Food and Allied Service Workers,as the collective-bargaining representative of em-ployees at our Medford, New Jersey location,unless and until that labor organization is certifiedby the National Labor Relations Board.WE WILL jointly and severally with Local 80,Food and Allied Service Workers, reimburse allformer and present employees at our Medford,New Jersey location for any initiation fees, dues,assessments, or any other moneys which may havebeen paid by or withheld from them under ourcontract with Local 80, Food and Allied ServiceWorkers, plus interest.WE WILL, immediately on request of TeamstersLocal Union No. 115, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, grant it and its repre-sentatives reasonable access to our bulletin boardsand all places where notices to employees are cus-tomarily posted.WE WILL, immediately on request of TeamstersLocal 115, grant it and its representatives reasona-ble access to our plant in nonwork areas duringemployees' nonwork time in order that TeamstersLocal 115 may present its views on unionization toemployees, orally and in writing, in such areasduring changes of shift, breaks, mealtimes, or othernonwork periods.WE WILL, if we gather together any group ofour employees on worktime at our plant and speakto them on the question of union representation,give Teamsters Local 115 reasonable notice andgive two of their representatives a reasonable op-portunity to be present at such speech and, on re-quest, give one of them equal time and facilitiesalso to speak to you on the question of union repre-sentation.WE WILL, in any election which the Board mayschedule at our plant and in which TeamstersLocal 115 is a participant, permit, on request byTeamsters Local 115, at least two of their repre-sentatives reasonable access to the plant and appro-priate facilities to speak to you for 30 minutes onworking time, not more than 10 working days, butnot less than 48 hours prior to the election.WE WILL apply at our Medford, New Jersey lo-cation the four paragraphs immediately precedingthis one for a period of 2 years from the date ofposting of this notice, or until the National LaborRelations Board certifies the results of a fair andfree election, whichever comes first.Our employees have the right to join any labororganization, or to refrain from doing so.HADDON HOUSE FOOD PRODUCTS,INC. AND FLAVOR DELIGHT, INC.APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT act as the collective-bargainingrepresentative of employees employed at HaddonHouse Food Products, Inc. and Flavor Delight,Inc.'s location in Medford, New Jersey, unless anduntil we are certified by the National Labor Rela-tions Board to act as such representative.WE WILL NOT enter into, maintain, enforce, orgive effect to any collective-bargaining agreementwith Haddon House Food Products, Inc. andFlavor Delight, Inc., at its Medford, New Jerseylocation, including the agreement dated 24 July1981 or any extension, renewal, or modificationthereof, and WE WILL NOT seek the withdrawal orelimination of any wage increases or other benefitswhich have been put into effect as a result of anysuch agreement.WE WILL NOT require that employees employedat Haddon House Food Products, Inc. and FlavorDelight, Inc.'s location at Medford, New Jersey, asa condition of employment, become or remainmembers of our labor organization.WE WILL NOT in any like or related manner re-strain or coerce employees and/or members in therights guaranteed them by Section 7 of the Act.WE WILL jointly and severally with HaddonHouse Food Products, Inc. and Flavor Delight,Inc. reimburse all former and present employeesemployed at its Medford, New Jersey location forany initiation fees, dues, assessments, or any othermoneys which may have been paid or withheldfrom them under our contract with Haddon HouseFood Products, Inc. and Flavor Delight, Inc., plusinterest.LOCAL 80, FOOD AND ALLIED SERV-ICE WORKERS CHARTERED BYUNITED FOOD AND COMMERCIALWORKERS, AFL-CIO345